Gardner, Judge
(dissenting):
I respectfully dissent. During oral argument the employer conceded that no effort had been made to settle the case. I am convinced that Section 42-17-20 requires that the movant under this statute shall have made an attempt to settle the case. If the Legislature had not intended that the parties make an effort to settle the case, it would have simply provided that fourteen days after the employer has knowledge of an accident, either party may apply for a hearing. Instead the Legislature elected to require the parties to make an attempt to settle the case by using the words “fail to reach” which are tantamount to saying “fail in their attempt to agree.” Since the employer-admits that it made no effort to settle the case, I *535would hold that the appealed order should be reversed and the case remanded with direction that the parties attempt to negotiate an agreement to settle as a prerequisite for the application of Section 42-17-20.